Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathon Webb on 6/10/2022.

The application has been amended as follows: 
Claim 43, lines 1-2 stated “…steering limit is an angled surface.”, but has been amended to state –at least one of the first and second steering limits is an angled surface —
Claim 44 is cancelled.
Claim 45, line 3 stated “…the steering limit is positioned…”, but has been amended to state – at least one of the first and second steering limits are positioned —
Claim 45, line 4 stated “…when the radius rod decoupled…”, but has been amended to state – when the radius rod is decoupled —
Claim 46, line 1 stated “…the steering limit is positioned…”, but has been amended to state – at least one of the first and second steering limits are positioned —
Claim 47, line 3 stated “…the steering limit is operable…”, but has been amended to state – the first steering limit is operable —
Claim 48 is cancelled.

Allowable Subject Matter
Claims 29-37, 39-43, and 45-47 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616